— Appeal by the petitioner from (1) a judgment of the Supreme Court, Dutchess County (Green, J.), entered September 9, 1987, which dismissed a proceeding to review two determinations of the respondent Scully, dated December 5, 1986, and December 14, 1986, respectively, each of which, after a hearing, found the petitioner guilty of misconduct and imposed a penalty, and (2) a judgment of the same court (Ritter, J.), entered September 25, 1987, which dismissed a proceeding to review two determinations of the respondent Scully dated April 30, 1987, and May 2, 1987, respectively, each of which, after a hearing, found the petitioner guilty of misconduct and imposed a penalty.
Ordered that the judgments are affirmed, without costs or disbursements.
We have reviewed the record and agree with the petitioner’s assigned counsel that there are no meritorious issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, J. P., Kunzeman, Rubin, Fiber and Balletta, JJ., concur.